Citation Nr: 1045020	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  08-36 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD) and 
anxiety.  

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for residuals of a 
cerebrovascular accident (CVA), to include as secondary to 
service-connected diabetes mellitus.

6.  Entitlement to service connection for bilateral peripheral 
neuropathy of the upper extremities, to include as secondary to 
service-connected diabetes mellitus.  

7.  Entitlement to service connection for bilateral peripheral 
neuropathy of the lower extremities, to include as secondary to 
service-connected diabetes mellitus.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to August 1969, 
and January 1974 to June 1976.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which, in pertinent part, denied service connection for 
hypertension, cerebrovascular accident (CVA), residuals, 
peripheral neuropathy of the upper extremities, peripheral 
neuropathy of the lower extremities, PTSD, bilateral hearing 
loss, and tinnitus.  

The Veteran testified before an Acting Veterans Law Judge at a 
Video-conference hearing at the RO in June 2010.  A transcript of 
the hearing is of record.  The Veteran submitted additional 
evidence at that time, along with a waiver of consideration by 
the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.  

The November 2006 rating decision on appeal denied service 
connection for diabetes mellitus.  The Veteran perfected an 
appeal of this issue, but subsequently a May 2009 rating decision 
granted service connection for diabetes mellitus, finding that 
the Veteran was in fact exposed to herbicides while serving in 
the Navy in the Vietnam Era.  The RO assigned a 10 percent rating 
effective September 14, 2005.  Because the Veteran has been 
granted the full benefit he sought, his claim of service 
connection for diabetes mellitus is no longer on appeal.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  

The issue of entitlement to service connection for PTSD has been 
recharacterized to comport to the evidence of record and the 
development of the Veteran's claim.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (indicating that the scope of a disability 
claim includes any disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record).

The issues of entitlement to service connection for an acquired 
psychiatric disability and residuals of a CVA are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not diagnosed in service or for many years 
thereafter, and a preponderance of the competent evidence is 
against a finding that the current hypertension is related to 
service or caused or aggravated by the Veteran's service-
connected diabetes mellitus.

2.  A preponderance of the competent evidence is against a 
finding that the Veteran currently has bilateral hearing loss as 
defined by VA regulation.  

3.  Tinnitus was not diagnosed in service or for many years 
thereafter, and a preponderance of the competent evidence is 
against a finding that the Veteran's current tinnitus is related 
to service.

4.  There is no competent evidence that the Veteran currently has 
bilateral peripheral neuropathy of the upper extremities.

5.  There is no competent evidence that the Veteran currently has 
bilateral peripheral neuropathy of the lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, have 
not been met, directly or presumptively.  38 U.S.C.A §§ 1101, 
1110, 1112, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2010).

2.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 
5103A (West 2002); 38 C.F.R. §§ 38 C.F.R. §§ 3.303, 3.385 (2010).

3.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

4.  The criteria for service connection for bilateral peripheral 
neuropathy of the upper extremities, to include as secondary to 
service-connected diabetes mellitus, have not been met.  38 
U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2010).

5.  The criteria for service connection for bilateral peripheral 
neuropathy of the lower extremities, to include as secondary to 
service-connected diabetes mellitus, have not been met.  38 
U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that hypertension, 
bilateral hearing loss,  tinnitus, bilateral peripheral 
neuropathy of the upper extremities, and bilateral peripheral 
neuropathy of the lower extremities are related to his service 
with the United States Navy from August 1965 to August 1969 and 
again from January 1974 to June 1976.  He also claims that he was 
exposed to asbestos during military service.  

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence or other competent evidence of a nexus between 
the claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be granted for a disability which is 
proximately due to and the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
requires evidence of a connection to a service-connected 
disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  An 
appellant's own conclusion, stated in support of his claim, that 
his present disability is secondary to his service-connected 
disability is not competent evidence as to the issue of medical 
causation.  See 38 C.F.R. § 3.159; see also Grivois v. Brown, 6 
Vet. App. 136 (1994).  Where a service-connected disability 
aggravates a nonservice-connected condition, a Veteran may be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

Analysis

1.	 Hypertension

At his June 2010 hearing the Veteran's representative contended 
that the Veteran's hypertension is related to his service-
connected diabetes mellitus.  

Where certain chronic diseases, including hypertension, become 
manifest to a degree of 10 percent within one year from the date 
of separation from service, such disease shall be considered to 
have been incurred or aggravated by such service, notwithstanding 
there is no evidence of that disease during service.  38 U.S.C.A. 
§§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).

The competent medical evidence of record indicates that the 
Veteran currently has hypertension.  A November 2008 VA 
examination report indicates that the Veteran was given a 
diagnosis of hypertension.  

The Veteran's service treatment records, including his June 1976 
separation examination, which included measurements of the 
Veteran's blood pressure, from his final period of active 
service, do not indicate that the Veteran had any complaints of, 
or treatment for, hypertension.  

A VA examination was conducted in November 2008.  At that time it 
was noted that the Veteran was first diagnosed with hypertension 
in 1993 and was subsequently diagnosed with diabetes mellitus in 
2004.  Following a physical examination, the examiner opined that 
the Veteran's hypertension was not a complication of his 
diabetes.  The rationale for this opinion was that the Veteran's 
hypertension significantly pre-dated his diabetes.  In addition, 
there was no renal affectation that would indicate that the 
hypertension was a result of, or aggravated by, diabetes 
mellitus.  Additionally, the examiner noted that the Veteran's 
hypertension was not worsened or increased by his diabetes 
mellitus.  

Regarding the claim of service connection for hypertension on a 
direct basis, the unfavorable evidence consists of the fact that 
the first contemporaneous medical evidence of hypertension is 
more than 30 years after the Veteran was discharged from active 
service.  The passage of more than 30 years before any evidence 
of the disability is of record weighs heavily against a finding 
that such disability is related to service on a direct basis.  
See 38 C.F.R. §§ 3.307, 3.309.  See also Savage v. Gober, 10 Vet. 
App. 488 (1997); Maxson v. West, 12 Vet. App. 453, 459 (1999); 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The negative evidence in this case outweighs the positive.  The 
Veteran has not claimed or testified that he has experienced a 
continuity of hypertension symptomatology from service to 
present, to the extent that he would be competent to observe such 
symptoms.  The Veteran genuinely believes that his hypertension 
is related to service or his service-connected diabetes mellitus.  
However, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on a 
matter as complex as the diagnosis or etiology of his claimed 
disability and his views are of no probative value.  And, even if 
his opinion, was entitled to be accorded some probative value, it 
is far outweighed by the medical evidence of record, which shows 
that the Veteran's hypertension did not develop for many years 
after service and the opinion provided by the VA medical 
professional who discussed the evidence of record and found that 
the claimed disability is not related to, or aggravated by, his 
service connected diabetes mellitus.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  A competent medical expert makes 
this opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

The first contemporaneous medical evidence of any disease of 
hypertension is well after the one-year presumptive period from 
discharge from service; thus, service connection is not warranted 
on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  
Effective August 31, 2010, VA has amended 38 C.F.R. § 3.309(e) to 
add ischemic heart disease to the list of diseases associated 
with exposure to certain herbicide agents.  A new Note 3 at the 
end of § 3.309 notes that for purposes of this section, the term 
ischemic heart disease does not include hypertension.  Hence, 
these changes to 38 C.F.R. § 3.309(e) have no relevance to the 
Veteran's claim of service connection for hypertension.  

The preponderance of the evidence is against the claim for 
hypertension, to include as secondary to diabetes mellitus; there 
is no doubt to be resolved; and service connection is not 
warranted.  Gilbert, 1 Vet. App. at 57-58.

2.	 Bilateral Hearing Loss and Tinnitus

At his June 2010 hearing, the Veteran testified that during 
service he was around a lot of gunfire and that he repaired 
engines and was around a lot of engine noise.  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any of 
the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz (Hz) 
are 40 decibels or greater; when the thresholds for at least 
three of these frequencies are 26 decibels or greater; or when 
speech recognition scores are less than 94 percent.  38 C.F.R. § 
3.385.

A thorough review of the Veteran's claim file does not indicate 
that he has been diagnosed with, or treated for, hearing loss or 
hearing problems at any time during the pendency of this claim.  

However, a review of the Veteran's claim file does indicate that 
he currently has tinnitus.  A November 2008 VA audiological 
examination report notes that periodic bilateral tinnitus was 
present.  

The Veteran's service treatment records, including his January 
1974 entrance examination and June 1976 separation examination 
from his final period of active service, do not indicate that the 
Veteran had any complaints of, or treatment for, any type of 
hearing problem or loss or tinnitus while in service.  The 
Veteran's personnel records indicate that for the period of 
service from August 1965 to August 1969 his specialty was "EN-
0000" and that his related civilian occupation was engine 
mechanic.  Regarding his claimed exposure to acoustic trauma 
during service, the Veteran is competent to state whether he was 
exposed to loud noise.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Further, the Board finds the Veteran's statements that 
he was exposed to gunfire and engine noise to be credible, and 
that although his un-deciphered military occupational specialty 
is EN-0000, the fact that his related civilian occupation was an 
engine mechanic supports his claims.  Therefore, his exposure to 
acoustic trauma in service is conceded.  See 38 C.F.R. § 3.304 
(d).  

A VA examination was conducted in November 2008.  The examiner 
noted a review of the Veteran's claim file prior to the 
examination.  The examiner noted that the Veteran reported 
exposure to noise from gunfire, artillery, jet engines, and 
diesel engines during service, and noise exposure from jet, 
diesel, and gas engines following service.  The Veteran reported 
trouble understanding conversations with noise in the background.  
The examiner noted that the Veteran could or would not provide 
accurate, reliable hearing test results.  The examiner opined 
that because the hearing test results are inconsistent, any 
attempt to determine the etiology of the tinnitus would require 
speculation.  The examiner also noted that it is not recommended 
that the Veteran be rated for hearing loss on the basis of this 
evaluation.  The examiner indicated that the Veteran did not 
cooperate during his VA examination; thus, the Veteran's claims 
will be decided based on the evidence of record.  See 38 C.F.R. 
§§ 3.158, 3.655.  

Regarding the claim of service connection for bilateral hearing 
loss, there is no audiologic or medical evidence of record 
indicating that auditory thresholds in any of the frequencies of 
500, 1,000, 2,000, 3,000, and 4,000 Hz are 26 decibels or 
greater.  Likewise, the Veteran's speech recognition scores are 
not less than 94 percent.  The Veteran is competent to report 
symptoms, such as deceased or diminished hearing.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) (finding a Veteran competent to 
testify to symptomatology capable of lay observation).  However, 
regardless of whether the Veteran is competent to report 
decreased hearing ability, there is no competent evidence of 
record, which shows that the Veteran has hearing loss as defined 
by 38 C.F.R. § 3.385.  Regardless of the fact that the Veteran 
was exposed to acoustic trauma during service, service connection 
cannot be granted if there is no present disability.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That a condition or 
injury occurred in service is not enough; there must be a current 
disability resulting from that condition or injury.  See Rabideau 
v. Derwinkski, 2 Vet. App. 141, 144 (1992).  In the absence of 
proof of a present disability, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (current 
disability requirement is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim, even if the 
disability resolves prior to adjudication of the claim).

Regarding the claim of service connection for tinnitus, the 
unfavorable evidence consists of the fact that the first 
contemporaneous medical evidence of tinnitus is more than 30 
years after the Veteran was discharged from active service and 
from when he was exposed to noise.  The passage of more than 30 
years before any evidence of the disability is of record weighs 
heavily against a finding that such disability is related to 
service on a direct basis.  See 38 C.F.R. §§ 3.307, 3.309; see 
also Savage v. Gober, 10 Vet. App. 488 (1997); Maxson v. West, 12 
Vet. App. 453, 459 (1999); Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

The negative evidence in this case outweighs the positive.  The 
Veteran may genuinely believe that his claimed bilateral hearing 
loss and tinnitus are related to noise exposure during service.  
However, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on a 
matter as complex as the etiology of his claimed bilateral 
hearing loss and tinnitus and his views are of no probative 
value.  The Veteran has not claimed or testified that he has 
experienced a continuity of tinnitus symptomatology from service 
to the present.  And, even the Veteran's opinion was entitled to 
be accorded some probative value, it is far outweighed by the 
medical evidence of record, which does not show that the Veteran 
has hearing loss for VA purposes and which does show that his 
tinnitus disability was not diagnosed for many years after 
service.  See Jandreau, 492 F.3d at 1372.  

The preponderance of the evidence is against the claims for 
bilateral hearing loss and tinnitus; there is no doubt to be 
resolved; and service connection is not warranted.  Gilbert, 1 
Vet. App. at 57-58.
            
3.	Peripheral Neuropathy of the Bilateral Upper and Lower 
Extremities

The Veteran seeks service connection for peripheral neuropathy of 
his bilateral upper and lower extremities, to include as 
secondary to diabetes mellitus.  He is currently service 
connected for diabetes mellitus, with a 10 percent evaluation 
effective, September 14, 2005.

The medical evidence of record does not show that during the 
pendency of his service connection claim, the Veteran has ever 
been diagnosed with, or treated for, any type of peripheral 
neuropathy.  A VA examination was conducted in November 2008.  
The examiner noted a review of the Veteran's claims file.  As 
part of the medical history, the examiner noted that there were 
no symptoms of peripheral neuropathy related to diabetes or 
diabetic neuropathy.  Extremity and neurologic examinations were 
conducted and a diagnosis of diabetes, Type II, was given.  The 
examiner noted that there are no other diagnoses, that there are 
no other conditions that can sometimes be complications of 
diabetes, and that there is no neurologic disease.  Furthermore, 
a thorough review of the claims file does not indicate that any 
VA or private medical treatment records note complaints of, or 
treatment for, peripheral neuropathy of any upper or lower 
extremity.  

Additionally, the Veteran's June 1976 separation examination 
notes that clinical evaluation revealed that the Veteran had 
normal upper and lower extremities and feet and that he was 
neurologically normal.  Regardless of whether the Veteran claims 
his right and left lower and upper extremity diabetic peripheral 
neuropathy is related to service or is secondary to his service-
connected diabetes mellitus, service connection cannot be granted 
if there is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.310.  That a condition or injury 
occurred in service is not enough; there must be a current 
disability resulting from that condition or injury.  See Chelte 
v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof 
of a present disability, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).; see also 
McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (current 
disability requirement is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim, even if the 
disability resolves prior to adjudication of the claim).

The negative evidence in this case outweighs the positive.  The 
Veteran genuinely believes that he has right and left lower and 
upper extremity diabetic peripheral neuropathy.  However, as a 
layperson, lacking in medical training and expertise, the Veteran 
cannot provide a competent opinion on a matter as complex as the 
diagnosis of his claimed disabilities, and his views are of no 
probative value.  And, even if his opinion was entitled to be 
accorded some probative value, it is far outweighed by the 
medical evidence of record, which does not show that he has any 
type of peripheral neuropathy.  See Jandreau, 492 F.3d 1372 (Fed. 
Cir. 2007); Grivois, 6 Vet. App. at 136.

The preponderance of the evidence is against the claims; there is 
no doubt to be resolved; and service connection for bilateral 
peripheral neuropathy of the lower and upper extremities, to 
include secondary to diabetes mellitus, is not warranted.  
Gilbert, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 
3.102.



Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters 
dated in October 2005, March 2006, and September 2006.  Moreover, 
the record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, provided the Veteran the opportunity to 
give testimony before the Board, and provided adequate VA medical 
examinations and opinions to determine the nature and etiology of 
his claimed disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file and the Veteran has not 
contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.


ORDER

Service connection for hypertension, to include as secondary to 
service-connected diabetes mellitus, is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  

Service connection for bilateral peripheral neuropathy of the 
upper extremities as secondary to service-connected diabetes 
mellitus, is denied.  

Service connection for bilateral peripheral neuropathy of the 
lower extremities as secondary to service-connected diabetes 
mellitus, is denied.  


REMAND

The Veteran seeks service connection for residuals of a 
cerebrovascular accident, to include as secondary to diabetes 
mellitus and an acquired psychiatric disability, to include PTSD 
and anxiety.  These claims must be remanded for additional 
development.  

           1.  CVA

The Veteran contends that his CVA is related to diabetes 
mellitus.  The Veteran is service connected for diabetes 
mellitus, with a 10 percent evaluation, effective September 14, 
2005.  

VA treatment records dated in August 2007, note that the Veteran 
had a right centrum ceviovale stroke in 2005, and a CVA in 2003.  

Although, the November 2008 VA examination report addressed 
whether the Veteran's claimed hypertension was related to his 
diabetes mellitus, the examiner offered no opinion as to whether 
his claimed CVA is caused or aggravated by his diabetes mellitus.  
Hence, a VA medical examination and opinion should be provided to 
determine whether the Veteran's residuals of a CVA are related to 
his diabetes mellitus on a secondary basis.  See 38 C.F.R. §§ 
3.159 (c); 3.310.  

	2.  Acquired Psychiatric Disability

At his June 2010 VA hearing the Veteran testified that friendlies 
fired at his boat and he could hear the shots hit the steel sides 
of the boats and he had to keep low.  He also reported in an 
August 2006 PTSD stressor statement that he witnessed a Huey 
helicopter fire at rocket at, and destroy, a Vietnamese junk that 
fired at his boat.  

The regulations related to claims for PTSD were recently amended.  
They now state that if a stressor claimed by a Veteran is related 
to the Veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
posttraumatic stress disorder and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a Veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  
Notice, 75 Fed. Reg. 39843 (July 13, 2010) to be codified at 
3.304(f)(3) (2010).  

The medical evidence of record is unclear as to whether the 
Veteran has PTSD.  A May 2005 VA treatment record indicates that 
a primary care PTSD screen was negative.  A January 2007 VA 
treatment records notes that the Veteran was given an assessment 
of PTSD, and that he has been told that he has PTSD in the past.  
A February 2007 VA PTSD consultation report notes that the 
Veteran did not meet the criteria for PTSD, but was given a 
diagnosis of anxiety disorder, not otherwise specified (NOS).  
 
Given, the new regulations governing PTSD, a new VA examination 
should be provided to determine the nature and etiology of the 
Veteran's claim acquired psychiatric disability, to include PTSD 
and anxiety.  See 38 C.F.R. § 3.159 (c).

The appellant is hereby notified that it is his responsibility to 
report for the examination(s) and to cooperate in the development 
of the case, and that the consequences of failure to report for a 
VA examination(s) without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination to determine the nature and 
etiology of his claimed residuals of a CVA.  
Following a thorough examination, the 
examiner should provide an opinion as to 
whether it is at least as likely as not that 
the Veteran's current residuals of a CVA 
disability was caused or aggravated by his 
service-connected diabetes mellitus.  

2.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of his 
claimed acquired psychiatric disability, to 
include PTSD and anxiety.  Following a 
thorough examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any identified 
psychiatric disability is related to, or had 
its onset during, service, including the 
Veteran's claimed traumatic experiences in 
Vietnam.  

The examiner is also alerted that under new 
VA regulations, if a stressor claimed by a 
Veteran is related to the Veteran's fear of 
hostile military or terrorist activity and a 
VA psychiatrist or psychologist, confirms 
that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the 
Veteran's symptoms are related to the claimed 
stressor, the Veteran's lay testimony 
alone may establish the occurrence of 
the claimed in-service stressor.  

The examiner is also alerted that a diagnosis 
of PTSD must conform to the fourth edition of 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  See 38 C.F.R. § 
3.304(f).

A complete rationale must be provided 
for all medical opinions.  The claim 
folder must be made available to each 
examiner for review in conjunction with 
the examination(s).

3.  Thereafter, any additional development 
needed should be accomplished and the claims 
should then be readjudicated.  If any of the 
claims remain denied, issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on the 
claims, to include a summary of the evidence 
and applicable law and regulations, not 
previously provided, and allow an appropriate 
period of time for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


